Citation Nr: 1800383	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-50 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1952 to June 1956.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record in this case indicates that the veteran has current diagnoses of multiple eye disorders, including refractive error of the left eye, cataracts, and presumed ocular histoplasmosis. With regards to the refractive error of the eye, the Board notes that this is not subject to compensation. See 38 C.F.R. §§ 3.303(c). 

The Veteran contends that he suffered an injury in service as a result of gunfire that has caused his current claimed eye disorder. VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Thus far, no examination or opinion has been provided on this issue. Accordingly, as the record indicates that the Veteran has a current diagnosis that may be associated with active service, a remand seeking such an examination and opinion is necessary. See id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination. Access to Virtual records and a copy of this REMAND must be made available to the VA examiner for review in conjunction with the examination.

a.)	Please identify (by diagnosis) each eye disorder found, to include cataracts and presumed ocular histoplasmosis. If no eye disorders are diagnosed, reconcile such finding with the fact that the Veteran has VA treatment and has been assigned various eye diagnoses.

b.) The examiner should obtain a complete history regarding the claimed eye condition.  For each eye disorder diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) had directly related to the Veteran's active service. Attention is invited to the Veteran's lay statements concerning an in-service injury which occurred in 1953 as report in the October 2017 VA Form 9.

Provide a complete rationale/explanation for each opinion provided.

2. After the development has been completed, adjudicate the claims on appeal. If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




